DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 8-10, drawn to an electrochemical cell.
Group II, claims 5-7 and 14, drawn to a device comprising the electrochemical cell of claim 1.
Group III, claim 11, drawn to a device comprising the electrochemical cell of claim 2.
Group IV, claim 12, drawn to a device comprising the electrochemical cell of claim 3.
Group V, claim 13, drawn to a device comprising the electrochemical cell of claim 4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-V lack unity of invention because even though the inventions of these groups require the technical feature of the electrochemical cell of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wessells et al. (US 20140308544 A1).  
Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte (MeCN is another name for acetonitrile; [0101], [0125]), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 [0125], and the electrolyte salt has Molar concentration in a discharged state of 1.4 [0125] which is within the claimed range of greater than 1.
Groups II and I and III-V lack unity of invention because even though the inventions of these groups require the technical feature of the electrochemical cell of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wessells et al. (US 20140308544 A1).  
Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte (MeCN is another name for acetonitrile; [0101], [0125]), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 [0125], and the electrolyte salt has Molar concentration in a discharged state of 1.4 [0125] which is within the claimed range of greater than 1.
Groups III and I-II & IV-V lack unity of invention because even though the inventions of these groups require the technical feature of the electrochemical cell of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wessells et al. (US 20140308544 A1).  
Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte (MeCN is another name for acetonitrile; [0101], [0125]), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 [0125], and the electrolyte salt has Molar concentration in a discharged state of 1.4 [0125] which is within the claimed range of greater than 1 (claim 1 of instant specification), wherein the nitrile-based solvent based electrolyte is acetonitrile (MeCN is another name for acetonitrile; [0101], [0125]) (claim 2 of instant specification). 
Groups IV and I-III & V lack unity of invention because even though the inventions of these groups require the technical feature of the electrochemical cell of claim 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wessells et al. (US 20140308544 A1) and Ding et al. (CN 105355973 A) (English machine translation provided herein).  
Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte (MeCN is another name for acetonitrile; [0101], [0125]), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 [0125], and the electrolyte salt has Molar concentration in a discharged state of 1.4 [0125] which is within the claimed range of greater than 1 (claim 1 of instant specification).
Wessells further discloses wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not specifically disclose wherein the electrolyte salt further comprises a sodium containing a co-salt (claim 3 of instant specification). 
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate), and the electrolyte salt has a Molar concentration in a discharged state of 1.17 (Machine translation; [0015]) which is within the claimed range of greater than 1, wherein the electrolyte salt further comprises a sodium containing co-salt (Machine translation; [0045]; sodium hexafluorophosphate is equivalent to NaPF6) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding with the electrolyte salt of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Groups V and I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the electrochemical cell of claim 4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wessells et al. (US 20140308544 A1) and Ding et al. (CN 105355973 A) (English machine translation provided herein).  
Wessells discloses an electrochemical cell [0116] comprising: a nitrile-based solvent based electrolyte (MeCN is another name for acetonitrile; [0101], [0125]), wherein the electrochemical cell includes an electrolyte salt that comprises NaCIO4 claim 1 of instant specification).
Wessells further discloses wherein the electrolyte salt may further comprise a co-salt ([0108], [0116]) and desires to select electrolyte salts that can provide for a greater sodium ion battery cycle life ([0013], [0095]).
Wessells does not specifically disclose wherein the electrolyte salt further comprises a sodium containing a co-salt that is NaPF6, NATriflate, NaDFOB, or any combination (claim 4 of instant specification). 
Ding discloses an electrochemical cell (Machine translation; [0002]) comprising an electrolyte salt that comprises NaClO4 (Machine translation; [0045]; sodium perchlorate), and the electrolyte salt has a Molar concentration in a discharged state of 1.17 (Machine translation; [0015]) which is within the claimed range of greater than 1, wherein the electrolyte salt further comprises a sodium containing co-salt that is NaPF6 (Machine translation; [0045]; sodium hexafluorophosphate) because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life (Machine translation; [0002]) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the sodium containing co-salt of Ding with the electrolyte salt of Wessells because the combination of electrolyte salts will provide for a greater sodium ion battery cycle life and the skilled artisan would have a reasonable expectation of success in doing so.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON J SALTER/Examiner, Art Unit 1724                  

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759